The above cases were argued together and decided together, and a reargument was granted in both.
                               RENTZ CASE.
At the reargument appellant contended that the provisions of the Pratt deed involved in the first or Rentz case, were not broad enough to exempt the land therein designated from the assessment in question. It is stipulated in the deed that the designated land "shall be exempt from all assessments for benefits which may be assessed for *Page 259 
the costs of said Minnehaha Boulevard, the amount of which exemption shall not exceed the sum of eighty-two hundred fifty ($8,250.00) Dollars."
It is further stipulated "that the amount of such exemption shall be determined in the following manner: Whenever assessors shall be appointed for the assessment of benefits for parkway or park improvements, they shall determine the amount, if any, to which such exempted lands would be liable and which would be assessed thereon if such exemption had not been made and the amount of assessment so determined shall be in that amount confirmed by the court under and pursuant to final order of confirmation and be final and conclusive between the parties hereto as to the amount of exemption under this agreement, and from time to time as made and confirmed shall be deducted from the eighty-two hundred fifty ($8,250.00) Dollars until said sum is consumed before the lands herein exempted from said assessments and taxes shall be liable for assessments for benefits for parkway or park purposes."
If the provision first quoted stood alone, it might perhaps be construed as applying only to assessments for the cost of acquiring the property. But the second provision shows clearly that such was not the intention. It contemplates assessments "for parkway or park improvements;" that they may be made "from time to time;" that whenever made they shall be deducted from the stipulated amount, and the designated lands shall not be liable for assessments "for parkway or park purposes" until such amount is exhausted. Bearing in mind that this was not an exemption in the sense in which that term is usually understood, but a substituted method of paying the purchase price of land acquired by the city, we are of the opinion that the stipulation includes, and was intended to include, such assessments as the present.
                               HAAS CASE.
The second, or Haas case, involved substantially the same questions as the Rentz case and also additional questions not discussed in the brief per curiam filed. *Page 260
As amended in 1906, section 1 of article 9 of the Constitution provides: "The power of taxation shall never be surrendered, suspended or contracted away."
Although general taxes and special assessments differ in important particulars, both rest upon and are imposed under the taxing power; and, although laws relating to taxation frequently apply only to general taxes, the broad, all-comprehensive language of the above inhibition leaves no doubt that it was intended to prevent any impairment of the taxing power in any manner whatever.
The deed involved in the Haas case was executed after the above provision had been adopted, and the appellant contends that the contract embodied in the deed violates this constitutional provision and is void. If its effect is to surrender, suspend or contract away the power of taxation or any part thereof, the contention is well founded.
The provision in the deed, so far as here important, reads:
"In consideration of this conveyance, it is agreed by and between the party of the first part and the party of the second part * * * that the lands of the said party of the first part described as follows * * * shall be exempt from all special assessments for benefits to be hereafter levied under and in pursuance of chapter thirty (30) and chapter one hundred and three (103) of the Special laws of Minnesota for 1889, until the amount of such exemption shall equal Five Hundred Dollars ($500). The amount of such exemption shall be determined as follows: Whenever special assessments shall be made under the provision of said acts, the assessors shall fix the amount to be assessed upon the land described last aforesaid, the same as if this agreement for an exemption did not exist, and the amount of such assessment as confirmed by the court shall be conclusive upon the parties hereto, but such assessment shall not be placed on the tax books for collection until the amount thereof exceeds the sum of Five Hundred ($500) Dollars, and then the excess only above said Five Hundred ($500) Dollars shall be placed on the tax books for collection."
The statutes authorizing such exemptions are construed as merely providing a substituted method for paying the purchase price of *Page 261 
property acquired for parks and parkways, and as restricting the amount of such exemption to the amount of that part of the purchase price remaining unpaid. State v. District Court,83 Minn. 170, 86 N.W. 15; In re Improvement of Lake of Isles Park,152 Minn. 29, 188 N.W. 54. In substance, the landowner agrees that the city shall retain the purchase price or a part of it and apply it upon assessments for specified purposes against specified property, and the city agrees to do so. It operates as a payment in advance of the specified sum upon the specified assessments. The practical result is that the city acquires the desired land without payment of the purchase price, and the landowner acquires the right to have his remaining lands relieved from the payment of assessments for the designated purposes until the aggregate amount thereof exceeds the amount agreed to be applied upon such assessments in consideration of the conveyance of the land.
Under the contract in question, the assessments are to be levied against the land retained by the owner the same as if the contract had not been made, and are to be satisfied out of the sum agreed upon as the consideration for the land conveyed until that sum is exhausted. This procedure is authorized by the statute and in our opinion is not prohibited by the Constitution.
It is conceded that the proceedings for levying the assessment were regular in all respects and that the assessment was duly confirmed. While Haas had no actual notice of the proceeding until after the assessment had been confirmed, that fact does not affect its validity or give any ground for attacking it, and he makes no such claim. The park board contends that the proceedings having been regular and the assessment duly confirmed, the validity of the assessments is res adjudicata and precludes Haas from maintaining this action. The contract provides that the assessment shall be made and confirmed in the usual manner and as so confirmed shall be conclusive upon the parties.
Haas does not question the assessment, nor the fact that it has been conclusively established, nor ask that it be changed in any respect. $3,405.26 is assessed against his property and he merely *Page 262 
asks that the amount of the so-called exemption be applied in part payment thereof as provided in the contract. This does not involve any question involved or determined in the assessment proceedings, and hence the claim was not barred by the confirmation of the assessment.
It is stipulated that the so-called exemption has not been deducted or credited, that the assessment list has been turned over to the county auditor, and that he has spread the assessment upon the tax rolls for collection and enforcement under the general tax laws in connection with the general real estate taxes upon the property. The statute provides that 10 per cent thereof shall be due and payable annually and shall be included in the taxes of each year until the whole sum is paid. It is urged that Haas cannot maintain an action in equity but must assert any defense he may have by interposing an answer in the regular tax proceedings. This would be true if such an answer afforded a plain and adequate remedy. Wall v. Borgen, 152 Minn. 106,188 N.W. 159, and cases there cited. But, where interposing such an answer will not afford an adequate remedy, the landowner may proceed in equity. Minnesota L.O. Co. v. Palmer, 20 Minn. 424
(468); Sewall v. St. Paul, 20 Minn. 459 (511); Mayall v. St. Paul, 30 Minn. 294, 15 N.W. 170; Fairley v. Duluth, 150 Minn. 374,185 N.W. 390, 32 A.L.R. 1258. The statute relating to such assessments as are here involved provides that in the general tax proceedings "no defense shall be allowed except upon the ground that the cost of the improvement is substantially less than the amount of the assessment, and then only to the extent of the difference between an assessment and the actual cost."1 Haas neither has nor claims any such defense and in view of this statute we think he was justified in proceeding in equity, as any other remedy was at least uncertain.
It is stipulated that the instalments for the years 1922 and 1923 were included in the taxes for those years and were paid by Haas under protest to save his property from being sold for taxes. The claim that notwithstanding the protest these were voluntary payments *Page 263 
under the established rule, although perhaps true, does not seem important, as he is not seeking to recover back any part of them. All that he asks and all that the court granted is that the amount to which he is entitled be credited upon the unpaid instalments. It was the duty of the park board to credit it upon the assessment, and the landowner ought not to suffer for their failure to do so at the proper time. Moreover, we do not understand that any point is made on the fact that Haas did not bring his suit until after he had paid the first two instalments, and there is no assignment of error directed to that question. In re Delinquent Real Estate Taxes, 155 Minn. 258, 193 N.W. 459, is somewhat along the same line although involving different questions.
We adhere to the conclusions reached in the former opinions in both cases and such opinions will be understood as modified and explained by this opinion on the rehearing.
Affirmed.
1 Laws 1911, p. 236, c. 185.